                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED:      d ('JI (
                                                                                       )-0

 MILAN HEGGS,

                                  Plaintiff,                         18-CV-9709 (RA)

                          V.                                              ORDER

 CITY OF NEW YORK, et al.,

                                  Defendants.


RONNIE ABRAMS, United States District Judge:

         On February 20, 2020, this case was reassigned to this Court. On October 22, 2018,

Plaintiff commenced this action. Dkt. 1. Defendant filed its answer on March 26, 2019. Dkt.

65. Since the filing of the answer, however, there has been no activity on the docket.

         No later than February 28, 2020, the parties shall file a joint letter, not to exceed five

pages, updating the Court on the status of this action, including but not limited to:

         1.      A brief description of the nature of the action and the principal defenses
                 thereto;

         2.      A brief description of all contemplated and/or outstanding motions;

         3.      A brief description of any discovery that has already taken place, and/or
                 that which will be necessary for the parties to engage in meaningful
                 settlement negotiations;

         4.      A brief description of prior settlement discussions (without disclosing the
                 parties' offers or settlement positions) and the prospect of settlement;

         5.      Any other information that the parties believe may assist the Court in
                 advancing the case to settlement or trial, including, but not limited to, a
                 description of any dispositive issue or novel issue raised by the case.

SO ORDERED.
Dated:        February 21, 2020
              New York, New York


                                                     United States District Judge
